Citation Nr: 0818799	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-35 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain, for the period from March 4, 1997, 
to October 19, 2004.

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic lumbar strain, for the period from October 20, 
2004.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a higher initial rating for his service-
connected lumbar strain.

The rating period at issue in this matter begins in March 
1997.  The Board notes that during pendency of the veteran's 
claim the regulations for rating disabilities of the spine 
were revised, effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002), 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The veteran is entitled to the application of the version of 
the regulations that is most favorable to him from the 
effective date of the new criteria (September 26, 2003), but 
only the former criteria are to be applied prior to the 
effective date of the new criteria.  See VAOPGCPREC 3-2000.

The veteran attended a VA orthopedic examination in January 
2007.  The RO found that the results of this examination did 
not warrant a rating in excess of 20 percent for the 
veteran's low back disability, as set forth in supplemental 
statements of the case (SSOCs) dated in September 2007 and 
November 2007.  In a letter dated in April 2007, the 
veteran's attorney had argued that application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002), as applied to the 
January 2007 VA examination results, would warrant a rating 
of 40 percent.  The veteran is entitled to application of 
Diagnostic Code 5292 as in effect prior to September 26, 
2003, for the rating period from September 26, 2003, forward, 
if such application would result in a higher rating than 
under the revised criteria.  See VAOPGCPREC 3-2000.  The RO 
did not address the application of Diagnostic Code 5292 
(2002) to the new VA examination results in its September 
2007 SSOC.  In a letter dated in September 2007, the 
veteran's attorney responded to the September 2007 SSOC, and 
specifically noted that the RO had only addressed the "new" 
criteria in effect for evaluation of disabilities of the 
spine.  (Quotes in original.)  He contended that the veteran 
is entitled to be rated based upon the old version of the 
rating code, if more favorable to him, because that version 
of the law was in effect during the start of his claim.  The 
RO readjudicated the claim and issued another SSOC in 
November 2007, but again did not consider application of 
Diagnostic Code 5292 (2002) to the January 2007 VA 
examination results.  For the Board to apply Diagnostic Code 
5292 to the January 2007 VA examination results in the first 
instance may result in prejudice to the veteran's claim.  
Accordingly, a remand for application of this aspect of the 
law to the January 2007 VA examination results, as argued for 
by the veteran's representative, is warranted.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Additionally, the veteran is service-connected only for 
chronic lumbar strain.  At a VA examination in October 2004, 
the examiner opined that the veteran's chronic lumbar strain 
was related to an in-service back injury, but that it was not 
likely that the veteran's degenerative joint disease of the 
spine (as shown on X-ray) was secondary to the in-service 
injury.  The examiner elaborated that the degenerative 
changes were most likely secondary to aging.  Accordingly, in 
its October 2005 rating decision, the RO granted service 
connection for chronic lumbar strain, and arthritis was 
indicated on the rating sheet to be a non-service-connected 
condition.  VA e-mail correspondence dated in February 2005 
and October 2005 noted that a medical opinion would be 
required to separate the symptoms of the veteran's non-
service-connected degenerative joint disease of the lumbar 
spine from the symptoms of his service-connected chronic 
lumbar strain, but this was never accomplished, and has not 
been considered in rating decisions or VA examinations up to 
this point in time.  The matter becomes particularly relevant 
in the context of the January 2007 VA examination results, 
which include findings of significant degenerative joint 
disease of the lumbosacral spine by X-ray.  The January 2007 
VA examiner's sole diagnosis was degenerative joint disease 
of the lumbar spine with mild to moderate functional loss due 
to pain and stiffness.  There was no diagnosis or discussion 
of the severity of the veteran's service-connected chronic 
lumbar strain.  A new VA examination, which for the first 
time includes specific findings as to the manifestations and 
severity of symptomatology attributable to the veteran's 
service-connected lumbar strain, as opposed to his non-
service-connected degenerative joint disease of the lumbar 
spine, would be helpful in adjudication of the veteran's 
claim.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an orthopedic examination for the 
purpose of determining the current severity 
of his service-connected chronic lumbar 
strain (as opposed to non-service-connected 
degenerative joint disease of the lumbar 
spine).

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the October 2004 and 
January 2007 VA examination results.
 
The examiner should perform full range of 
motion studies of the lumbar spine and 
comment on the degree of functional 
limitation caused by the veteran's service-
connected lumbar strain, considered apart 
from his degenerative joint disease of the 
lumbar spine.

If all of the disabling manifestations of 
the veteran's current low back disability 
are attributable to service-connected 
chronic lumbar strain, the examiner should 
so state.  Similarly, if none of the 
disabling manifestations of the veteran's 
current low back disability are 
attributable to service-connected chronic 
lumbar strain, the examiner should so 
state.

The examiner should additionally provide an 
opinion as to functional limitation 
attributable to the service-connected 
lumbar strain caused by pain, flare-ups of 
pain, weakness, fatigability, and 
incoordination.  If feasible, any such 
additional functional limitation due to 
chronic lumbar strain should be expressed 
as limitation of motion of the lumbar 
spine.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

To the extent possible, the examiner should 
distinguish functional impairment due to 
the veteran's service-connected lumbar 
strain from any impairment due to any non-
service-connected disability, including 
arthritis of the lumbar spine, that may be 
present.  If no such distinction can be 
made without resort to pure speculation, 
the examiner should so state.

2.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Readjudication and issuance of the SSOC 
must include consideration of all 
applicable rating criteria, including 
consideration of both the revised rating 
criteria for rating of back disabilities 
and the criteria as previously in effect 
during the pendency of the veteran's claim.  
Specifically, this must include 
consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002), as in effect 
prior to September 26, 2003, as applied to 
medical evidence dated both before and 
after the effective date of the revised 
rating criteria, i.e. September 26, 2003.  
See VAOPGCPREC 3-2000; letters of veteran's 
representative dated in April 2007 and 
September 2007.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



